The Court :
We are of opinion that no ground appears for setting aside the default of the defendant Sarah L. White. It does not appear but that Mr. Venable was authorized to represent her. We do not see that fraud or imposition was practiced upon her at the time of the execution of the mortgage, and we are of opinion that there was nothing improper in the professional conduct of Mr. Venable. We think the rule regarding the execution of instruments by married women is correctly stated by Mr. J ones in his work on Mortgages, § 538.
Judgment and order affirmed.